Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Washington Banking Company We consent to the incorporation by reference in the registration statement (Form S-8 No. 333-129647, No. 333-72436, and No.333-57431) pertaining to the Whidbey Island Bank 401(k) Plan of our report dated June27, 2012, with respect to the financial statements and schedules of the Whidbey Island Bank 401(k) Plan included in this Annual Report (Form 11-K) for the fiscal year ended December31, 2011. /s/ Moss Adams LLP
